Citation Nr: 1042492	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
April 25, 2007, and 40 percent thereafter, for the service-
connected degenerative joint and disc disease of the lumbosacral 
spine with strain (hereinafter "lumbar spine disability").




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Winston-Salem, 
North Carolina, VA RO.   

The RO, in pertinent part, continued a 10 percent disabling 
rating for the service-connected lumbar spine disability.

In December 2007, the RO awarded an increased 40 percent rating 
for the service-connected lumbar spine disability effective from 
April 25, 2007.  The Veteran's claim remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

The Veteran filed a claim for a higher rating for his lumbar 
spine disability in April 2005.   The most recent VA examination 
report associated with the claims file is dated in April 2007.  

Since that time, the Veteran has reported that his lumbar spine 
disability has worsened, to include radiating pain into the 
bilateral lower extremities.  See Written Brief Presentation 
dated September 29, 2010.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his lumbar spine disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

The Board presumes the Veteran has received ongoing treatment for 
his lumbar spine disability as the last treatment notes of record 
from the Fayetteville Pain Center are dated in 2006 and the 
Fayetteville, North Carolina, VA Medical Center (VAMC) are dated 
in 2004.  

Any outstanding records of medical treatment must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Fayetteville Pain Center since 
2005 and VAMC since 2004.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as to requesting records 
from Federal and private facilities.  All 
records and/or responses received should be 
associated with the claims file.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to the Veteran's lumbar spine 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all lumbar 
spine orthopedic pathology found to be 
present.  The examiner should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
lumbar spine.  

In addition, if possible, the examiner 
should state whether the lumbar spine 
disability is productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms that 
require bed rest prescribed by a physician 
or treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided lower extremity radiculopathy or 
neuropathy found to be present.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his lumbar spine disability.
   
All findings and conclusions should be set 
forth in a legible report. 

3.  Following completion of all indicated 
development, the RO must then readjudicate 
the Veteran's claim for a higher rating for 
his service-connected lumbar spine 
disability, to specifically include whether 
separate compensable ratings are warranted 
for any lower extremity neuropathy or 
radiculopathy, in light of all the evidence 
of record.  If any benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a fully 
responsive Supplemental Statement of the 
Case and afford them with a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


